Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to a device and a method for manufacturing non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the method as claimed that included a cutter that opens and closes perpendicularly to a direction of penetration of the opening, provided between the press unit and the second face; and a thickness adjusting part that adjusts a distance between the second face and the cutter, provided in the housing part; a step of positioning a press contact face on the second face side and perpendicularly to the direction of penetration of the opening; a step of pressing, by the press unit, the plurality of thread solders from the first face side toward the press contact face to form a block solder; and a step of closing the cutter in a state where the block solder is brought into contact with the press contact face to cut the block solder and to form a plate solder .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERIN B SAAD/Primary Examiner, Art Unit 1735